Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-7-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 10,
	---and--- should be inserted after the “,”
Claim 4, line 4,
	“(t)and” should be changed to ---(t) and---

Appropriate correction is required.

CLAIM INTERPRETATION




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “module”(claims 4 & 7) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “a congestion controller”(claim 4), “admission controller”(claim 4), and “jointly operates the functions of admitting and controlling”(claim 7) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  For example, in claim 4 recites “in observing at each instant t…the queue slice requests sg(t) and sb(t) as well as the available and used resources sp(t) and xp(t) and reducing the resource allocated to BE slices with priorities below the predefined threshold”.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ¶0060 {instant publication of this application, US 2021/0153112 A1}.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is vague and indefinite because it is not clear whether the new slices being assigned “temporarily to a priority higher than said threshold” or not.  Please clarify what is means by “which e.g., the slices with a priority lower than the low priority threshold) may be temporarily assigned to new slices with a priority higher than said threshold”?  Please clarify when “the slices with a priority lower than the low priority threshold” would “be temporarily assigned to new slices with a priority higher than said threshold” and when “the slices with a priority lower than the low priority threshold” would not “be temporarily assigned to new slices with a priority higher than said threshold”.

-Claim 4 recites the limitation “BE slices” in line 4, the limitation “GS slices” in line 5 (note that there is only one slice with best effort BE service, and only one slice with guaranteed services, GS, see claim 3), and the limitation “the predefined threshold” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Likewise, claim 7 recites the limitation “BE slices” in line 11 (note that there is only one slice with best effort BE service, see claim 3); claim 8 recites the limitation “the quality of service of the BE slices” in line 2; and claim 9 recites the limitation “the admission and congestion control” in lines 1-2 & the limitation “the instantiated services” in line 2.
-Claims 2, 5-6 & 10 are rejected in virtue of their dependencies on the independent claim 1.

Claim Rejections - 35 USC § 101







35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claim(s) 1-3 & 9-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 recite(s) the series of steps of “defining a priority scale to be assigned to the slices, defining a low priority threshold, determining the quantity of available and used network resources s.sub.p(t) and x.sub.p(t), determining the quantity of resources allocated to slices with a priority lower than the low priority threshold and which may be temporarily assigned to new slices with a priority higher than said threshold, determining the slices likely to be accepted into the network, taking into account the available resources and priority of the slices,” which is a method of organizing human activity that can be performed mentally {MPEP 2106.04(a)(2) Part( II)}. This judicial exception is not integrated into a practical application because the last step of “taking into account the available resources and priority of the slices” based on the availability of the resources and the priority of the slices {e.g., “determining the quantity of available and used network resources sp(t) and xp(t}” and “determining the quantity of resources allocated to slices with a priority lower than the low priority threshold, and which may be temporarily assigned to new slices with a priority higher than said threshold” steps} for “determining the slices likely to be accepted to the network”, which could have been performed mentally by “observing”. The claim(s) 2-3 & 10 does/do not include additional elements {e.g., the claimed network function KR corresponding to the radio access network RAN and the claimed network function KC corresponding to the core network of claim 2; the claimed step for controlling a request sg(t) for at least one slice with guaranteed services, GS, and a request sb(t) for admission of at least one slice with best effort, BE, services, and a step of controlling congestion for the services instantiated on said slices of claim 3; the claimed reinforcement learning mechanism of claim 9; and the claimed computer of claim 10} that are sufficient to amount to significantly more than the judicial exception because Claim 2 recites networks functions of the slice, which are well-known in the art; and claim 3 recites the step for controlling slices with different services, and congestion the services instantiated on the slices, which can be “observed” and performed mentally because claim 3 does not recite any specific step of how the admission and request of different services on the slices being controlled (claim 3) for resolved the congestion of the services instantiated on the slices, also, no specific step of how the defining and determining steps (from claim 1) being used for resolved the congestion of the services instantiated on the slices (claim 3); and claims 9-10 is the methods of organizing human activity by merely using a computer as a tool to perform the defining steps and determining steps of the slices in claim 1, and by merely using software on the computer as a tool to perform the learning mechanism for the controlling steps in claim 2.  Therefore, the claim(s) 1-3 & 9-10 is/are rejected under 35 U.S.C. 101.
In order for claims 1-3 & 9-10 to be eligible under 101, the claimed invention of claims 1-3 & 9-10 as a whole must be useful and accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result.” State Street, 149 F.3d at 1373-74 USPQ2d at 1601-02.  The purpose of this requirement is to limit patent protection to invention that possess a certain level of “real world” value, as opposed to subject matter that represent nothing more than an idea or concept, or is simply a starting point for further investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966)); In reFisher, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).


Allowable Subject Matter


Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Young (US 2020/0296631 A1) discloses a device for receiving, from first user equipment, information that relates to a first application, where the information includes a plurality of S-NSSAI. The device can determine whether the plurality of S-NSSAI are configured as a group of associated S-NSSAI. The device can determine that a preference is to be given to one of: communication sessions associated with the first application relative to a communication session associated with a second application, that does not utilize multiple network slices, of the first user equipment or second user equipment; traffic flows associated with the first application relative to a traffic flow associated with the second application; or a plurality of network slices associated with the first application relative to a network slice associated with the second application. The device can perform one or more actions based on determining the preference to thereby facilitate a particular functionality of the first application {Figs.1- & 6}.

Xing (US 2021/0329464 A1) discloses systems, methods, and apparatuses comprising a Radio Access Network (RAN) node for performing RAN-layer network slicing. The system may comprise a User Equipment (UE) in communication with the 

Altay (US 2021/0185601 A1) discloses an application service provider (ASP) subscribes to a slice of the network of the mobile operator to offer its users on mobile devices a better-quality transport service. For example, the ASP subscribes to and pays for, say, a premium network slice dedicated for the use of its premium users that are on mobile devices. When a premium user accesses the application (and gets authorized by it), the application sends identifiers of the application/user to the Slice Identifier Function (SIF) of the mobile operator, which in turn directs the configuration of the core network components as well as the RAN attached to said user's mobile device according to the application's slice policies. As another example, the ASP subscribes to and pays for the default network slice for a differentiated treatment. When SIF identifies the application, it gives its users a higher QoS/priority than other users within the same slice {Figs.2-6}.



Denis (US 11,218,211 B2, same assignee) discloses a fast beam training method for a couple of user equipment, UE, and base station, BS, belonging to a mobile communication network such as a 5G network. A pair of iterative loops involves the UE and the BS, and iteratively refine the respective orientation and beamwidth of the transmit beam at the BS side and receive beam at UE side, based on an iteratively refined estimate of the UE position and Angle of Arrival at the UE. The iterative loops can be performed in series or in parallel. The beam training method converges when predetermined constraints on the standard deviations of the estimated UE position and estimated angle of arrival of the downlink signal at the UE are both met. The refined position of the UE can be used for a subsequent localization-assisted communication {Claims 1-14}.



	Sciancalepore (US 2018/0317133 A1) discloses a method of allocating network slices of a network infrastructure includes receiving a network slice request for network resources of the network infrastructure in a form of a network slice. The network slice request includes a service level agreement (SLA) and an associated payoff. It is determined whether to accept the network slice based on whether it is expected that a utility function will be better served by accepting the network slice request or waiting for a further network slice request. It is determined whether the SLA would be fulfilled prior to allocating the network slice. The network slice is allocated and installed in the network infrastructure. Whether the utility function is better served can be determined using a value iteration algorithm or an adaptive algorithm{Figs.2-5, 9-10}.



	Chan (US 2019/0281494 A1) discloses a method, a device, and a non-transitory storage medium in which a network slice-based admission and congestion control service is provided. The congestion control service monitors for congestion in a network slice. When congestion is detected, the congestion control service may adjust an allotment of a resource of a network device or the resource of the network slice from end-to-end. When neither of these adjustments can be made, the congestion control service may use a network slice-based access control barring {Figs. 1-3, 5-6}.

	Mourice (IEEE Access, Dec 23, 2019, A Survey on Slice Admission Control Strategies and Optimization Schemes in 5G Network, pages 14977-14990) discloses 
and optimization algorithms. Finally, we conclude with a summary of analysis containing the optimization algorithms {Figs.1-9}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464